AO 245] (Rev. 11/16) Judgement ina Criminal Case for a Petty Offense

 

Sheet]
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
UNITED STATES OF AMERICA Judgment in a Criminal Case
i (For a Petty Offense)
6948 SYLMAR CT Case No. OS52 6904565
HUBER HEIGHTS, OH 45424 USM No.

Thomas W. Anderson
"Defendant's Attorney
THE DEFENDANT: LAWRENCE H. PUCH
O) THE DEFENDANT pleaded CO guilty 0 nolo contendere to count(s) _
W THE DEFENDANT was found guilty on count(s) 1

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 7 & 13 and Disorderly Conduct 2/28/18 1

38 CFR 1.218(b)(11)

The defendant is sentenced as provided in pages 2 through 3 of this judgment.
O THE DEFENDANT was found not guilty on count(s)

O Count(s) / 0 is are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of ¢ ay change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 4440) 8/15/19

Date of Imposition of Judgment

Defendant's Year of Birth: 1946 MM oo Np—

City and State of Defendant’s Residence: Signature of Judge
HUBER HEIGHTS, OH

Michael J. Newman, United States Magistrate Judge
Name and Title of Judge

gery

 
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
s _ jo)

DEFENDANT: LAWRENCE H. PUCH

CASE NUMBER: 0§52 6904565 CM/ECF Case No. 3:18-PO-00062-MJN
PROBATION

Judgment—Page 2 of 3

You are hereby sentenced to probation for a term of:

Defendant is sentenced to six months of unsupervised Probation.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
placement on probation and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court's determination that you pose a low risk

of future substance abuse. (check if applicable)
4, © You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

O You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, e

seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

weno

6. O You must participate in an approved program for domestic violence. (check if applicable)

7. O You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
(check if applicable)

8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9 If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments.
AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet SB — Probation S isi :

Judgment — Page _3 of
DEFENDANT: :

CASE NUMBER:
SPECIAL CONDITIONS OF SUPERVISION

1. Defendant must complete a Communications Class at the direction of U.S. Probation.

Fine and Special Assessment are both waived.

 
